Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 3/24/2022, Applicant has amended Claims 23, 25, 28, 31, 33, 35, and 46-47, cancelled claims 1-3, and 11, and 30, and added a new claim, Claim 50.  
Claims 35, 38, 43-44, and 46-47 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 23, 25, 28, 31, 33-34, 37, 49, and 50 are under consideration. 


Withdrawn Objection to the Specification
The prior objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amended specification filed 3/24/2022.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 33, 37, 49 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) nucleic acids vectors in a host cell which is not markedly different from its naturally occurring counterpart. This judicial exception is not integrated into a practical application because the natural product is not linked to a particular technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are well-understood, routine and conventional in cell biology.

Applicant is directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 1/07/2019, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf; and the October 2019 Update: Subject Matter Eligibility, which is found at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf.
Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A, prong one), if so then is the claimed invention recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two), if not then does the claim as a whole amount to significantly more than the judicial exception (Step 2B).
	In regard to Step 1, Claim 23 is drawn to a composition of matter-a transcription system in a transcription system in a vector.
In regard to Step 2A prong one, Claim 23 is drawn to a nature-based product which is not markedly different from its naturally occurring counterpart. Specifically, claims 23 and 33 are drawn to a cell comprising a vector comprising a transcription system which comprises: (a) a calcineurin molecule comprising docking domains among its various subunits and a catalytic phosphor-serine/threonine binding domain that heterodimerize with (b) a NFAT molecule that comprises a transcription factor DNA binding domain and phosphor-serine. These claims encompass a cell comprising an endogenous calcineurin/NFAT transcription system. This option of the claims is a naturally occurring product.  Because instant claims are directed to a nature-based product, the nature-based product is analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. 
Applicant is directed to the publication of Seiber et al. (Eur J Immuno, 2007, 37:2617-2626), which demonstrates that well before the time of invention it was known heterodimerization between calcineurin and phosph-NFAT is disrupted by the presence of a calcineurin activating agent. Furthermore, and in regard to claim 23, Sieber evidences that the calcineurin is cytoplasmic and the phospho-NFAT comprises a nuclear localization signal, such that when heterodimerization between calcineurin and phospho-NFAT is disrupted by the calcineurin activating agent, the dephosphorylated-NFAT translocates from the cytosolic side of the plasma membrane to the nucleus and controls gene transcription. In regard to calcineurin comprising a membrane localization domain, Jurado et al., (Nat Neuro, 2010, 9:1053-1055) evidences that calcineurin interacts with membrane anchoring proteins AKAPs. In regard to claim 49, a composition of the taught cells is still a naturally occurring product, and Sieber evidences that the “agent” can be a naturally occurring activator of calcineurin such as an antigen that serves as a TCR ligand, or even calcium itself.  In regard to claim 50, Sieber evidences that calcineurin and NFAT are expressed in T cells, and is essential for T cell activation and proliferation (thereby reducing T cell differentiation) (p.2617, Abstract, Introduction). Because there is no difference between the claimed and naturally occurring cells, the claimed cells do not have markedly different characteristics, and thus are a “product of nature” exception. Accordingly, instant claims are directed to a judicial exception.
In regard to Step 2A prong two, the judicial exception is not integrated into a practical application. In particular, instant claims recite no additional elements to integrate the claimed transcription system and cell into a practical application. Specifically, claim 23 recites that the nucleic acids are in a “vector”. However, the vector is claimed with such a high degree of generality it encompasses expression systems of a natural host cell (e.g., naturally occurring chromosomes such as in nuclear transfer cloning) and does not add a meaningful limitation. Moreover, Claim 37 recites that the cell is in a pharmaceutical composition. The term pharmaceutic composition is extremely broad and encompasses many types of sterile physiological solutions, including culturing buffers. Thus, merely placing the natural product into a generic sterile buffer so that the cell may survive does not add a meaningful limitation as it is a nominal extra-solution component of the claim as is a necessary precursor for all of the uses of the cell, and is nothing more than an attempt to generally link the cell product to a particular biotechnology. Clearly, combining the natural cell in a pharmaceutical composition on its own does nothing to improve a technology, effect a particular treatment, or implement with a particular device to provide a meaningful limitation on the judicial exception.
	In regard to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated supra, Claims 23 and 33 recite no additional elements to the vector encoded transcription system and cell. In regard to Claims 23 and 37, which recites a vector and a pharmaceutical composition, as discussed above with respect to the integration of the natural product into a practical application, the additional elements of a vector and the combining a pharmaceutical composition amounts to no more than the host cells endogenous expression systems and a sterile physiological buffer, respectively, and do not provide an inventive concept.
Therefore, instant claims are directed to a natural product, that is not markedly different from its natural counterpart, is not integrate a practical application, and does not include elements that amount to significantly more than the natural product itself and do not qualify as patent eligible subject matter under 35 U.S.C. § 101. 
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/24/2022 are acknowledged.
Applicant argues that the Examiner has indicated that the calcineurin inhibitor is the agent, and it is clear from the cited prior art that the calcineurin inhibitor prevents translocation of NFAT to the nucleus.
Applicant's arguments have been fully considered and they are found persuasive. The Examiner thanks Applicant for pointing out this misstatement. The Examiner has corrected the pending rejections to clarify that the “agent” is a calcineurin activator, which causes the dephosphorylation of NFAT, disrupts the interaction between calcineurin and NFAT, and allows NFAT to translocate to the nucleus. Accordingly, the Examiner has reapplied the prior art of Seibert et al. (2007) with the proper indication that the claimed agent is in fact a calcineurin activator.


	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23, 33, 37, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiber et al. (Eur J Immuno, 2007, 37:2617-2626), as evidenced by Jurado et al., (Nat Neuro, 2010, 9:1053-1055)

In regard to claim 23, Sieber teaches a cell comprising a transcription system which comprises: (a) a calcineurin molecule comprising docking domains among its various subunits and a catalytic phosphor-serine/threonine binding domain that heterodimerize with (b) a NFAT molecule that comprises a transcription factor DNA binding domain and phosphor-serine. Furthermore, Sieber teaches that the heterodimerization between calcineurin and phosph-NFAT is disrupted by the presence of a calcineurin activator (p. 2621, Fig. 5). Note that neither Applicant’s claims nor specification exclude enzyme/substrate binding domains as the first and second binding domains, and has placed not limitations on the nature of the agent.
Furthermore, in regard to claim 23, Sieber teaches that the calcineurin is cytoplasmic and the phospho-NFAT comprises a nuclear localization signal, such that when heterodimerization between calcineurin and phosphor-NFAT is disrupted by calcineurin activating agents, the dephosphorlyated-NFAT translocates from the cytosolic side of the plasma membrane to the nucleus and controls gene transcription. In regard to calcineurin comprising a membrane localization domain, Jurado et al. evidences that calcineurin interacts with membrane anchoring proteins AKAPs.
Finally, in regard to claim 23, the term “vector” is broad and not specifically limited by either the claims or the specification, and thus encompasses expression systems of the host cells (e.g., naturally occurring chromosomes such as in nuclear transfer cloning).
In regard to claim 33 and 37, as stated supra, Seiber teaches cells comprising the transcription system and those cells are in a pharmaceutical composition (i.e., sterile media) (p. 2625, Materials & Methods).
In regard to claim 49, Seiber teaches the cells comprising the transcription system and agents that activate calcineurin (e.g., TCR ligands, PMA/ionomycin, calcium).
In regard to claim 50, Sieber teaches that calcineurin and NFAT are expressed in T cells, and is essential for T cell activation and proliferation (thereby reducing T cell differentiation) (p.2617, Abstract, Introduction).
 Accordingly, Seiber, as evidenced by Jurado, anticipates instant claims.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/24/2022 are acknowledged and have been addressed supra.


Claim 23, 25, 33-34, 37, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (WO2014/127261, filed 2/14/2014), as evidenced by Seiber et al. (Eur J Immuno, 2007, 37:2617-2626) and Jurado et al., (Nat Neuro, 2010, 9:1053-1055)

In regard to instant claims, Wu teaches a T cell comprising a CAR (Abstract).
Athough, Wu teaches that CART cells undergo NFAT activation [0068], they are silent with respect to T cells comprising a calcineurin and NFAT based transcription system.
In regard to claim 23, Sieber evidences that T cells comprise a transcription system which comprises: (a) a calcineurin molecule comprising docking domains among its various subunits and a catalytic phosphor-serine/threonine binding domain that heterodimerize with (b) a NFAT molecule that comprises a transcription factor DNA binding domain and phosphor-serine. Furthermore, Sieber evidences that the heterodimerization between calcineurin and phosph-NFAT is disrupted by the presence of a calcineurin activator (p. 2621, Fig. 5). Note that neither Applicant’s claims nor specification exclude enzyme/substrate binding domains as the first and second binding domains, and has placed not limitations on the nature of the agent.
Furthermore, in regard to claim 23, Sieber evidences that the calcineurin is cytoplasmic and the phospho-NFAT comprises a nuclear localization signal, such that when heterodimerization between calcineurin and phosphor-NFAT is disrupted by calcineurin activating agents, the dephosphorlyated-NFAT translocates from the cytosolic side of the plasma membrane to the nucleus and controls gene transcription. In regard to calcineurin comprising a membrane localization domain, Jurado et al. evidences that calcineurin interacts with membrane anchoring proteins AKAPs.
Finally, in regard to claim 23, the term “vector” is broad and not specifically limited by either the claims or the specification, and thus encompasses expression systems of the T cells (e.g., naturally occurring chromosomes such as in nuclear transfer cloning).
In regard to claims 25 and 34, as stated supra, Wu teaches the T cells express a CAR, and comprise chromosomes encoding the CAR integrated by lentiviral vectors (see Examples 1 & 2).
In regard to claim 33 and 37, Wu teaches T cells in a pharmaceutical composition (e.g. the sterile media of Examples 1 & 2).
In regard to claim 49, Wu teaches a population of the CAR T cells with an antigen ligand [0079, 0291], and Seiber evidences that agents that activate calcineurin include antigen ligands, and even calcium itself.
In regard to claim 50, Sieber evidences that calcineurin and NFAT are expressed in T cells, and is essential for T cell activation and proliferation (thereby reducing T cell differentiation) (p.2617, Abstract, Introduction).
   Accordingly, Wu as evidenced by Seiber and Joradu anticipates instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Seiber et al. (Eur J Immuno, 2007, 37:2617-2626), as evidenced by Jurado et al., (Nat Neuro, 2010, 9:1053-1055)


In regard to claims 28 and 31, Sieber teaches a cell comprising a transcription system which comprises: (a) a calcineurin molecule comprising docking domains among its various subunits and a catalytic phosphor-serine/threonine binding domain that heterodimerize with (b) a NFAT molecule that comprises a transcription factor DNA binding domain and phosphor-serine. Furthermore, Sieber teaches that the heterodimerization between calcineurin and phosph-NFAT is disrupted by the presence of a calcineurin activator (p. 2621, Fig. 5). Note that neither Applicant’s claims nor specification exclude enzyme/substrate binding domains as the first and second binding domains, and has placed not limitations on the nature of the agent.
Furthermore, in regard to claims 28 and 31, Sieber teaches that the calcineurin is cytoplasmic and the phospho-NFAT comprises a nuclear localization signal, such that when heterodimerization between calcineurin and phosphor-NFAT is disrupted by calcineurin activating agents, the dephosphorlyated-NFAT translocates from the cytosolic side of the plasma membrane to the nucleus and controls gene transcription. In regard to calcineurin comprising a membrane localization domain, Jurado et al. evidences that calcineurin interacts with membrane anchoring proteins AKAPs.
Finally, in regard to claims 28 and 31, Seiber teaches nucleic acid constructs and vectors comprising calcineurin and NFAT (p. 2625, Plasmids & Luciferase reporter gene assays). Thus, Seiber teaches all of the components that would comprise a kit for said nucleic acid vectors and such kits were well known in the art at the time the invention was made. Therefore, it would have been obvious to combine said components into a kit for the purposes of convenience and economy.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/24/2022 are acknowledged and have been addressed supra.





Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633